          Case 5:20-cv-00631-D Document 22 Filed 02/26/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

J.C. BERRY,                                  )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )   Case No. CIV-20-631-D
                                             )
SCOTT CROW, et al.,                          )
                                             )
              Defendants.                    )


                                        ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 21] issued January 29, 2021, by United States Magistrate Judge Amanda Maxfield

Green pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Judge Green recommends the

dismissal of this action without prejudice under Fed. R. Civ. P. 4(m) due to Plaintiff’s

failure to effect service of process on Defendants.

       The case file shows no timely objection to the Report nor request for an extension

of time, even though Plaintiff was expressly informed of his right to object, the procedure

for doing so, and the consequences of failing to object. Therefore, the Court finds that

Plaintiff has waived further review of all issues addressed in the Report.    See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991); see also United States v. 2121 E. 30th

St., 73 F.3d 1057, 1060 (10th Cir. 1996). Further, for the reasons fully explained by Judge

Green, the Court finds that this action should be dismissed without prejudice to refiling.
          Case 5:20-cv-00631-D Document 22 Filed 02/26/21 Page 2 of 2




       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 21] is ADOPTED in its entirety. This action is DISMISSED without prejudice to a

future filing. A separate judgment of dismissal shall be entered.

       IT IS SO ORDERED this 26th day of February, 2021.




                                             2
